Title: To James Madison from William J. Coffee, [ante–13] January 1825
From: Coffee, William J.
To: Madison, James


        
          Honbe. Sir
          New-York. [ante–13] Jany. 25.
        
        Your goodness I hope will excuse the Present freedom on account of the subject on which I am writing and in which I very much wish I could engage your intrest. It is in its Nature to me very Imposeing and as I have not before in any shape troubled you with Papers I somehow think you will condecend to give me your good Opinion. I have a great desire to model a small whole Length Statue of Mr. Jefferson—Two Feet 6 in hight. On my own Account for Subscription at 30 Dollares for Statue, to be in White Plaster, that is Provided I should be so fortunate as to get Mr. Jeffersons Consent, but this is a Small Matter and wholy withing my Command should I be so happy as to gain the Permission of Mr. Jefferson. The Subject to which I could wish to draw your attention is a whole Length life size Statue of so Eminent a Man, which Could now be done at a very Small Expenses and when don would adorn the state by Placing it in the rotonda of the University and as Mr. Jefferson has don so much for his Country and Particularly for his own state, it appears to me that such a work would be very acceptable and in fact the apex of respect and gratitude for so much time, talant, and Virtue that has been bestow’d on the People of this Nation. I must beg to say that was such a subject started and supported by your Intrest and ability, it is not only Probable that it would go on but almost impossible on the Plan I shall mention that it could faile.
        I shall Propose to model and compleat in white Plaster, a full Life Size Statue of Mr. H [sic].
        To be Executed from a Small Model taken from the Life. The work to be Executed in this City or in London. The sum I would Contract for will be 400 Dollars which sum or any part thereof would not be required till the statu should be redy to Place in its situation.
        This Sum I should Propose to be raised by a Subscription of 50 names within the State.
        I have now Sir giving you my Ideas and Plan on which I think it could be don and as I am so well acquainted with Mr. Jefferson flatter my self that I should Please the subscribers to such a work. I Am Sir with Much Esteem and Great Respect
        
          William J. Coffee
        
      